Citation Nr: 0905118	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the payment of the Veteran's disability 
compensation was properly reduced from the 30 percent rate to 
the 10 percent rate due to his incarceration. 

2.  Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $23,644.50.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and May 2006 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

A review of the claims file shows that the veteran, in July 
2007, raised a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a Veterans 
Law Judge at the local VA Regional Office.  In August 2008, 
the RO notified the Veteran that his requested hearing would 
not be scheduled because of his incarceration and the 
Kentucky Department of Corrections policy regarding not 
transporting inmates for VA benefit hearings because of 
security reasons.  

Nonetheless, the Board finds that because the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist an incarcerated veteran must be tailored 
to the unique and peculiar circumstances of his 
incarceration, a remand is required to schedule the requested 
hearing in the off chance that he may somehow be able to make 
arrangements to attend that hearing.  See 38 C.F.R. § 20.703 
(2008); also see Bolton v. Brown, 8 Vet. App. 185 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

While in its August 2008 letter to the Veteran the RO cites 
to a letter from the Kentucky Department of Corrections as 
the reason for not scheduling him for a hearing, a copy of 
that letter does not appear in the claims file.  Therefore, 
on remand, the RO should also obtain and associate with the 
claims file a copy of the Kentucky Department of Corrections 
letter.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file a copy of the 
Kentucky Department of Corrections letter 
cited to in its August 2008 letter to the 
Veteran.

2.  The RO should schedule the Veteran 
for a hearing before a Veterans Law Judge 
at the local VA Regional Office.

3.  The RO should fully document all of 
it efforts to schedule the Veteran for 
his hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Courts.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

